PER CURIAM.
Glenn Smith appeals the circuit court’s order dismissing his complaint for declaratory judgment. The circuit court dismissed the complaint based on its finding that Smith had not exhausted his administrative remedies. This issue was litigated in a prior appeal, and this court held in favor of Smith. See Smith v. Florida Dep’t of Corrections, 763 So.2d 1264 (Fla. 1st DCA 2000); see also Smith v. Florida Dep’t of Corrections, 797 So.2d 1272 (Fla. 1st DCA 2001). Under the law of the case doctrine, we reverse the decision of the circuit court and remand for further proceedings.
ERVIN, WOLF and PADOVANO, JJ., concur.